Title: To John Adams from James McHenry, 14 January 1799
From: McHenry, James
To: Adams, John



Sir,
War Department 14t. January 1799—

The General Officers, having in their List of Gentlemen, recommended for nomination, to Senate, for appointments in the Army of the United States, misnamed two from New York, Viz. Nathaniel Paulding, recommended for a Lieutenancy, and Joseph C Cooper for an Ensigncy, by calling the former Matthew, and the latter John, and the Senate having, in consequence of the misnosmer, suspended the appointments.
It is submitted, whether it will not be proper, to present these Gentlemen again to the Senate, by their true names.
I am Sir / with the greatest respect / your obedient / humble servant—
James McHenry